Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 1 of 113




EXHIBIT 1
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 2 of 113




                                                                        EXHIBIT


                                                                       0116
                                                                     16-cr-10343-ADB
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 3 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 4 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 5 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 6 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 7 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 8 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 9 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 10 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 11 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 12 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 13 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 14 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 15 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 16 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 17 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 18 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 19 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 20 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 21 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 22 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 23 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 24 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 25 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 26 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 27 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 28 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 29 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 30 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 31 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 32 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 33 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 34 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 35 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 36 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 37 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 38 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 39 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 40 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 41 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 42 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 43 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 44 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 45 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 46 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 47 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 48 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 49 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 50 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 51 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 52 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 53 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 54 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 55 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 56 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 57 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 58 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 59 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 60 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 61 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 62 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 63 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 64 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 65 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 66 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 67 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 68 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 69 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 70 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 71 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 72 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 73 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 74 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 75 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 76 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 77 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 78 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 79 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 80 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 81 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 82 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 83 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 84 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 85 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 86 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 87 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 88 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 89 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 90 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 91 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 92 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 93 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 94 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 95 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 96 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 97 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 98 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 99 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 100 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 101 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 102 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 103 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 104 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 105 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 106 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 107 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 108 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 109 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 110 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 111 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 112 of 113
Case 1:16-cr-10343-ADB Document 779-1 Filed 03/17/19 Page 113 of 113
